Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objections
	Claims 1, 3-5, 8, 16 are objected for failing to comply with Markush format. The phrase “selected from the group consisting of 2-perfluoroheptene, 3-perfluoroheptene, and a combination thereof”  should be changed to “selected from the group consisting of 2-perfluoroheptene, 3-perfluoroheptene, or a combination thereof”. 

35 USC 112(b) rejections
Claims 1, 3-5, 8, 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “selected from the group consisting of 2-perfluoroheptene, 3-perfluoroheptene, and a combination thereof” is vague and indefinite because the term “a combination thereof” is not clear.  It’s unclear what “a combination thereof” is.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2010/080467 (Kontomaris).
	Regarding independent claims 1, 3-4, Kontomaris discloses a process for converting heat into mechanical work in a power cycle comprising the steps of: heating a working fluid with a heat source to a temperature sufficient to pressurize the working fluid; and causing the pressurized working fluid to perform mechanical work  (figure 1, pages 3-5 for overall description of the organic Rankine cycle); wherein said working fluid comprises a perfluoroheptene, note the working fluid compound tetradecafluoro-2-heptene and tetradecafluoro-3-heptene are perfluoroheptene. Kontomaris also discloses 2-perfluoroheptene, 3-perfluoroheptene and a mixture of any of those fluids; note the fluids from page 3 to page 12, line 29, and figures 1-3 (and page 12, lines 21-23 and page 28 for HFO-161-14myy and HFO-161-14mcyy); also note the rejections to Japanese Patent application No. 2018-542190 submitted with the IDS dated 19 February 2021.
	Regarding claim 8, the system in Kontomaris can generate electricity through an electric generator.

Obviousness Double Patenting Rejections
Claims 1, 3-5, 8, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,220,932. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
US 11,220,932 anticipates the claimed subject matter of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/25/2022